Case 2:20-cr-00019-BWC Document 36 Filed 05/27/20 Page 1 of 4



                                                                           FILED
                                                                John E. Triplett, Acting Clerk
                                                                 United States District Court

                                                            By MGarcia at 9:33 am, May 27, 2020
Case 2:20-cr-00019-BWC Document 36 Filed 05/27/20 Page 2 of 4
Case 2:20-cr-00019-BWC Document 36 Filed 05/27/20 Page 3 of 4
Case 2:20-cr-00019-BWC Document 36 Filed 05/27/20 Page 4 of 4
